Bland, J.,
specially concurring: In concurring with Judge Lenroot’s opinion, I do so upon the express grounds that I am convinced from the record and the various recognized authoritative definitions of the words “trimmings” and “ornaments” that, both commonly and commercially, artificial flowers are not included within the term, and that Congress did not use the words “trimmings” and “ornaments” in the broad sense as meaning anything that trims or ornaments.
The dictionary speaks of “turkey trimmings,” “educational trimmings,” and we know of many other kinds of trimmings. Congress in using the words could not have had their broadest meanings in mind.
In the tariff sense, “trimmings” and “ornaments,” commonly and commercially, are specific things. Artificial flowers is another class of specific things. The history of the artificial-flower paragraph shows this to be true.
The phrase “by whatever name known,” which has been held to preclude the proof of commercial designation, could only preclude the proof of commercial designation being controlling, if the words “trimmings” and “ornaments” actually covered the merchandise involved; that is, if the importation was in fact not “trimmings” or “ornaments,” there could be no possible opportunity for the operation of the phrase.
To give the words “trimmings” and “ornaments” the meaning urged by the Government, and to permit the application thereto of the phrase “by whatever name known/’ results in the classification within paragraph 1430 of such articles as necklaces made of beads and ribbon because they ornament and trim and are composed of either beads or threads. Of course, Congress never intended that beads, ribbons, and many other like articles should be drawn within the paragraph by the operation of the phrase “by whatever name known.”
The opinion of Judge Lenroot shows what Congress had in mind by the use of the term “by whatever name known” and points out that full operation for the phrase on every article mentioned in the paragraph is permitted regardless of the conclusion in the case at bar.